Citation Nr: 1029314	
Decision Date: 08/05/10    Archive Date: 08/16/10

DOCKET NO.  06-24 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for fatigue, including due 
to undiagnosed illness and/or secondary to service-connected 
hypertension.

2.  Entitlement to service connection for recurrent rashes, 
including due to undiagnosed illness.

3.  Entitlement to service connection for muscle pain, including 
due to undiagnosed illness.

4.  Entitlement to service connection for joint pain, including 
due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to December 1977 
and from June 1982 to January 2000, including tours in Vietnam 
during the Vietnam War and in the Southwest Asia Theater of 
operations during the Persian Gulf War.

This appeal to the Board of Veterans' Appeals (Board) is from a 
September 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington, which 
denied the Veteran's claims for service connection for fatigue, 
rashes, muscle pain, obstructive sleep apnea, and joint pain.

In another decision since issued in April 2009, however, during 
the pendency of this appeal, the RO granted the claim for 
obstructive sleep apnea and assigned an initial 50 percent rating 
retroactively effective from January 1, 2005, the date of receipt 
of this claim.  The Veteran did not appeal either this initial 
rating or effective date for this disability.  See Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating he must 
separately appeal these "downstream" issues).  So the only claims 
that remain concern whether he is also entitled to service 
connection for fatigue, rashes, muscle pain, and joint pain.

In support of these remaining claims, the Veteran testified at a 
hearing at the RO in October 2009 before the undersigned Veterans 
Law Judge (Travel Board hearing).




FINDINGS OF FACT

1.  The Veteran's complaints of fatigue have been attributed to 
his already 
service-connected and separately rated obstructive sleep apnea.

2.  When undergoing VA Persian Gulf War and Agent Orange Registry 
protocol examinations in 2004, there were no objective clinical 
indications of chronic, recurrent skin disability - including 
rashes, either as a manifestation of undiagnosed illness or other 
qualifying chronic disability or, alternatively, the result of 
exposure to Agent Orange in Vietnam or other event in service.

3.  The Veteran's complaints of muscle and joint pain have been 
partly attributed to his already service-connected right knee 
disability, partly to recurrent gout and edema of his lower 
extremities, and otherwise suggested to be a manifestation of an 
undiagnosed, chronic multi-symptom illness or qualifying chronic 
disability as a result of his service in the Persian Gulf War.


CONCLUSIONS OF LAW

1.  The Veteran's fatigue is a symptom or manifestation of a 
known diagnosis - namely, obstructive sleep apnea (a service-
connected disability), not itself, instead, a manifestation of an 
undiagnosed illness or qualifying chronic disability.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1117, 1131, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.310, 3.317 
(2009).

2.  The Veteran does not have chronic skin disability, including 
recurrent rashes, due to disease or injury incurred in or 
aggravated by his military service or that may be presumed to 
have been incurred in service, including as a manifestation of an 
undiagnosed illness or qualifying chronic disability or the 
result of exposure to Agent Orange.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1116, 1117, 1131, 1137, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.317 (2009).

3.  However, resolving all reasonable doubt in his favor, it is 
just as likely as not the Veteran's muscle and joint pain is at 
least partially a manifestation of undiagnosed illness or 
qualifying chronic disability to warrant presuming it was 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 1117, 1131, 1137, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.317 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claims have been properly developed for appellate 
review.  The Board will then address the claims on their merits, 
providing relevant VA case law, regulations and statutory 
provisions, the relevant factual background, and an analysis of 
its decision.

The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has 
duties to notify and assist claimants in substantiating claims 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will obtain and assist the 
claimant in obtaining; and (3) that the claimant is expected to 
provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).  



These VCAA notice requirements apply to all five elements of a 
service-connection claim:  (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).  Further, this notice must include information that 
a downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.  

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, 
for whatever reason it was not, or the notice provided was 
inadequate, this timing error can be effectively "cured" by 
providing any necessary VCAA notice and then going back and 
readjudicating the claim - such as in a statement of the case 
(SOC) or supplemental SOC (SSOC), such that the intended purpose 
of the notice is not frustrated and the Veteran is given an 
opportunity to participate effectively in the adjudication of the 
claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States 
Supreme Court made clear that a reviewing court, in considering 
the rule of prejudicial error, is precluded from applying a 
mandatory presumption of prejudice rather than assessing whether, 
based on the facts of each case, the error was outcome 
determinative.  In Sanders, the Supreme Court rejected the lower 
Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 
881, 889 (Fed. Cir. 2007)) that all VA notice errors are 
presumptively prejudicial, in part, because it was 
"complex, rigid, and mandatory."  Id., at 1704.  The Supreme 
Court rejected the Federal Circuit's analysis because it imposed 
an unreasonable evidentiary burden on VA to rebut the presumption 
and because it required VA to demonstrate why the error was 
harmless, rather than requiring the appellant - as the pleading 
party, to show the error was harmful.  Id., at 1705-06.  The 
Supreme Court stated that it had "warned against courts' 
determining whether an error is harmless through the use of 
mandatory presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the record."  
Id., at 1704-05.  Thus, it is clear from the Supreme Court's 
analysis that, while the Veterans Court could conclude generally 
that a specific type of error is more likely to prejudice an 
appellant, the error must nonetheless be examined in the context 
of the facts of the particular case.  Id.

The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. App. 
37, 48 (2008), since overturned on other grounds in Vazquez-
Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), that prejudicial 
deficiencies in the timing or content of a VCAA notice can be 
cured by showing the essential fairness of the adjudication will 
not be affected because:  (1) the defect was cured by actual 
knowledge on the part of the claimant ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of what 
was necessary to substantiate his or her claim.") (citing Dalton 
v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a 
reasonable person could be expected to understand from the notice 
what was needed; or (3) that a benefit could not have been 
awarded as a matter of law.  Sanders, 487 F. 3d at 889.  
Additionally, consideration also should be given to "whether the 
post-adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final Agency 
adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial." 
 Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had 
erred by relying on various post-decisional documents for 
concluding adequate 38 U.S.C.A. § 5103(a) notice had been 
provided to the appellant, the Veterans Court nonetheless 
determined the evidence established the Veteran was afforded a 
meaningful opportunity to participate effectively in the 
adjudication of his claims, and therefore found the error 
harmless).



In this case, letters satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) were sent to the Veteran in March and 
July 2005, prior to initially adjudicating the claims in 
September 2005, the preferred sequence.  See again Pelegrini II, 
18 Vet. App. 120.  The letters informed him of the evidence 
required to substantiate his claims and of his and VA's 
respective responsibilities in obtaining supporting evidence.  
And although he was not also apprised of the downstream 
disability rating and effective date elements of his claims, this 
is nonprejudicial, i.e., harmless error because the Board is 
denying his underlying claims for service connection, so these 
downstream elements of his claim are ultimately moot.  See again 
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  See also 
38 C.F.R. § 20.1102 and Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).

VA also fulfilled its duty to assist the Veteran by obtaining all 
relevant evidence in support of his claims that is obtainable, 
and therefore appellate review may proceed without prejudicing 
him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The RO obtained his 
service treatment records (STRs), service personnel records 
(SPRs), and VA evaluation and treatment records - including the 
reports of his Persian Gulf War and Agent Orange registry 
examinations and other VA compensation examinations.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 
5103A(d); and 38 C.F.R. § 3.159(c)(4).  As well, there are lay 
statements in the file in support of his claims and, as 
mentioned, he had a Travel Board hearing, and there is a 
transcript of that proceeding also in the file.



General Statutes and Regulations Governing Claims for Service 
Connection

Service connection may be granted if the evidence shows a current 
disability resulted from an injury or a disease that was incurred 
in or aggravated by the Veteran's active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2009).  Stated somewhat differently, to establish entitlement to 
service connection, there must be:  (1) a medical diagnosis of a 
current disability; (2) medical or, in certain cases, lay 
evidence of in-service occurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between an in-service 
injury or disease and the current disability.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an injury 
or disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

A disorder may be service connected if the evidence of record 
reveals the Veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated subsequent to service.  
38 C.F.R. § 3.303(b) (2009); Savage v. Gober, 10 Vet. App. 488, 
494-97 (1997).  

Evidence relating the current disorder to service must be medical 
unless it concerns a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 495-
97.  For the showing of chronic disease in service, there is a 
required combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b) (2009).  

Some conditions like arthritis are chronic, per se, and therefore 
will be presumed to have been incurred in service if manifested 
to a compensable degree (of at least 10-percent disabling) within 
one year after service.  This presumption, however, is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

A disability also may be service connected on a secondary basis 
if it is proximately due to or the result of a service-connected 
condition.  38 C.F.R. § 3.310(a) (2009).  In addition, secondary 
service connection may be established by any increase in severity 
(i.e., aggravation) of a non-service-connected disease or injury 
that is proximately due to or the result of a service-connected 
condition.  38 C.F.R. § 3.310(b) (2009), effective October 10, 
2006.  See 71 Fed. Reg. 52,744-52,747 (September 7, 2006); see 
also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

A claim for secondary service connection requires medical 
evidence that connects the asserted secondary disorder to the 
service-connected disability.  Velez v. West, 11 Vet. App. 148, 
158 (1998).  In order to establish entitlement to service 
connection on this secondary basis, there must be (1) evidence of 
a current disability; (2) evidence of a service-connected 
disability; and (3) medical evidence establishing a nexus (i.e., 
link) between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d) (2009).

Where the determinative issue involves medical causation or 
medical diagnosis, there generally must be competent medical 
evidence to the effect that the claim is plausible; lay 
assertions regarding this generally do not suffice.  Routen 
v. Brown, 10 Vet. App. 183, 186 (1997).  See also 
Bostain v. West, 11 Vet. App. 124, 127 (1998); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); and Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).



There are exceptions to this general rule, however.  Lay evidence 
may be competent and sufficient to establish a diagnosis of a 
condition when:  (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. Sept. 14, 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007). 

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province to 
weigh that testimony and to make a credibility determination as 
to whether that evidence supports a finding of service incurrence 
and continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, the 
benefit of the doubt is resolved in favor of the Veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Claims based on Undiagnosed Illness or Qualifying Chronic 
Disability

The law also provides compensation for a Persian Gulf War Veteran 
with a qualifying chronic disability that became manifest during 
active duty in the Southwest Asia theater of operations or 
manifest to a compensable degree by December 31, 2011.  38 
U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i).

A qualifying chronic disability means a chronic disability 
resulting from any of the following (or any combination of any of 
the following):  (1) an undiagnosed illness; (2) a medically 
unexplained chronic multi-symptom illness defined by a cluster of 
signs or symptoms, i.e., chronic fatigue syndrome, fibromyalgia, 
irritable bowel syndrome; or (3) any diagnosed illness that VA 
determined by regulation to warrant presumptive service 
connection.  38 U.S.C.A. § 1117(a)(2); 
38 C.F.R. § 3.317(a)(2)(i).

Regulations clarify that there must be "objective indications of 
a qualifying chronic disability," which include both "signs," in 
the medical sense of objective evidence perceptible to an 
examining physician, and other, non-medical indicators that are 
capable of independent verification.  38 C.F.R. § 3.317(a)(1) and 
(3).  A disability is considered "chronic" if it has existed for 
six months or more or if the disability exhibits intermittent 
episodes of improvement and worsening over a six-month period.  
38 C.F.R. § 3.317(a)(4).  Signs or symptoms that may be 
manifestations of an undiagnosed illness or medically unexplained 
chronic multi-symptom illness include, but are not limited to:  
fatigue, signs or symptoms involving skin, headache, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the upper or lower 
respiratory system, sleep disturbances, gastrointestinal signs or 
symptoms, cardiovascular signs or symptoms, abnormal weight loss, 
and menstrual disorders.  38 U.S.C.A. § 1117(g); 38 U.S.C.A. § 
3.317(b).

Compensation is not payable if there is affirmative evidence 
that:  1) an undiagnosed illness was not incurred during active 
military service, 2) an undiagnosed illness was caused by a 
supervening event or condition, or 3) the illness is the result 
of the Veteran's willful misconduct or the abuse of alcohol or 
drugs.  38 C.F.R. § 3.317(c).  The disability must not be 
attributed to any known clinical diagnosis by history, physical 
examination, or laboratory test.  38 C.F.R. § 3.317(a)(1)(ii).

With claims based on undiagnosed illness, the Veteran is not 
required to provide competent evidence linking a current 
disability to an event during service.  Gutierrez v. Principi, 19 
Vet. App. 1 (2004).



Fatigue

As mentioned, the first and indeed perhaps most fundamental 
requirement for any service-connection claim is there must be 
competent and credible evidence of the existence of the currently 
claimed disability.  See Boyer, 210 F.3d at 1353; Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (service connection 
presupposes a current diagnosis of the condition claimed; without 
this minimum level of proof, there can be no valid claim).  The 
exception, of course, being when the Veteran's claim is instead 
predicated on the notion that his claimed disability is a symptom 
or manifestation of an undiagnosed illness or qualifying chronic 
disability.

Here, the Veteran's complaints of fatigue have been attributed to 
his obstructive sleep apnea, so to a known (rather than unknown) 
clinical diagnosis.  Moreover, since the obstructive sleep apnea 
already has been service connected, VA already has conceded that 
his associated fatigue - as part and parcel of the obstructive 
sleep apnea, is attributable to his military service.  And since 
he has had a 50 percent rating for the obstructive sleep apnea 
effectively since January 1, 2005, VA cannot additionally 
compensate him for this very same symptom of fatigue since this 
would, in turn, violate VA's anti-pyramiding regulation.  
See 38 C.F.R. § 4.14; see also Esteban v. Brown, 6 Vet. App. 259, 
262 (1994).

Therefore, for these reasons and bases, the Board finds that the 
preponderance of the evidence is against this claim.  And as the 
preponderance of the evidence is against this claim, the doctrine 
of reasonable doubt is not for application.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 53-56.  
Accordingly, the appeal of this claim is denied.



Skin Disorder, Including Recurrent Rashes

As explained in the April 2009 SSOC, during his June 1970 
military enlistment examination the Veteran acknowledged having a 
pre-service history of skin disease, and the examiner noted a 
history of tinea corporis.  The presumption of soundness when 
entering service attaches only where there has been an induction 
examination during which the disability about which the Veteran 
later complains was not detected.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304.  See also Bagby v. Derwinski, 1 Vet. App. 225, 227 
(1991).  And while the Veteran's self-reported, pre-service 
history of skin disease, alone, is insufficient to rebut the 
presumption of soundness when entering service, this specific 
notation in the report of his military enlistment examination is 
sufficient documentation to rebut this presumption.  
38 C.F.R. § 3.304(b)(1).  See also Gahman v. West, 13 Vet. App. 
148, 150 (1999) (recorded history provided by a lay witness does 
not constitute competent medical evidence sufficient to overcome 
the presumption of soundness, even when such is recorded by 
medical examiners); Paulson v. Brown, 7 Vet. App. 466, 470 (1995) 
(a layperson's account of what a physician may or may not have 
diagnosed is insufficient to support a conclusion that a 
disability preexisted service); Crowe v. Brown, 7 Vet. App. 238 
(1994) (supporting medical evidence is needed to establish the 
presence of a pre-existing condition); LeShore v. Brown, 8 Vet. 
App. 406 (1995) (the mere transcription of medical history does 
not transform the information into competent medical evidence 
merely because the transcriber happens to be a medical 
professional.)

So at least to the extent his claim is predicated on the notion 
he has chronic (i.e., permanent) skin disability specifically 
from tinea corporis, he, not VA, has the burden of showing a 
chronic worsening of this condition while in service.  That is to 
say, if, as here, a pre-existing disability is noted upon entry 
into service, the Veteran cannot bring a claim for service 
connection for that disability, but he may bring a claim for 
service-connected aggravation of that disability.  


In that case, § 1153 applies and the burden falls on him to 
establish aggravation.  In other words, VA does not have to show 
by clear and unmistakable evidence (CUE) both that he had this 
condition prior to service and that it was not aggravated by his 
service beyond its natural progression.  VAOPGCPREC 3-2003; 
Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Jensen 
v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).

Independent medical evidence is needed to support a finding that 
a pre-existing disorder increased in severity during service 
beyond its natural progression.  See Paulson v. Brown, 7 Vet. 
App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 
(1994).  

Mere temporary or intermittent flare-ups of a pre-existing injury 
or disease during service are insufficient to be considered 
"aggravation in service", unless the underlying condition, 
itself, as contrasted with mere symptoms, has worsened.  
Aggravation may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995).  See also Davis v. Principi, 276 F.3d 1341, 
1345 (Fed. Cir. 2002); Jensen v. Brown, 4 Vet. App. 304, 306-307 
(1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); and Hunt 
v. Derwinski, 1 Vet. App. 292, 297 (1991).

The presumption of aggravation applies only when pre-service 
disability increases in severity during service.  Beverly v. 
Brown, 9 Vet. App. 402, 405 (1996); Browder v. Derwinski, 1 Vet. 
App. 204, 206-207 (1991).

Moreover, in Verdon v. Brown, 8 Vet. App. 529 (1996), the Court 
held that the presumption of aggravation does not attach even 
where the pre-existing disability has been medically or 
surgically treated during service and the usual effects of 
treatment have ameliorated disability so that it is no more 
disabling than it was at entry into service.  

A SMR dated in December 1996 noted complaints of a rash over the 
face since the day prior; the evaluating physician suspected 
probable rosacea.  The report of the Veteran's military 
retirement physical examination in October 1999 was unremarkable 
for a chronic skin condition, either in a way of a relevant 
complaint or objective clinical finding.  The Veteran retired 
from the military in January 2000.

Medical records from Madigan Army Hospital, including dated in 
October 2003, show the Veteran had complaints of and received 
treatment for skin disorders that included a lip lesion, numerous 
skin tags, and flat warts that were destructed by cryosurgery and 
treated with liquid nitrogen.  Diagnoses included non neoplastic 
nevus, hypertrophic skin condition, and actinitic keratosis.

In his substantive appeal (on VA Form 9), the Veteran 
specifically attributed his current skin problems to his tour in 
the southwest Asia theater of operations during the Persian Gulf 
War - in other words, to undiagnosed illness or other qualifying 
chronic disability.  But his April 2004 Gulf War Registry 
examination was completely unremarkable - observing, instead, 
that his skin and its appendages were normal.  Moreover, his 
contemporaneous Agent Orange Registry examination in March 2004, 
concerning his prior service in Vietnam and presumed exposure to 
herbicides while there (see 38 U.S.C.A. § 1116; 
38 C.F.R. § 3.309(e)), resulted in similar findings that were 
equally unremarkable.  He said that he gets rashes on his hands 
that are pruritic and look like water blisters at inception.  
But there was no objective clinical confirmation of this during 
that Agent Orange registry protocol evaluation, instead, only a 
reported history consistent with manual dishidrosis.



So those Persian Gulf War and Agent Orange Registry Examinations 
did not detect any objective clinical indications of a then 
current skin condition, much less a chronic recurrent skin 
condition, which was either a manifestation of undiagnosed 
illness or other qualifying chronic disability as a result of 
service during the Persian Gulf War (so as to not require an 
etiological link to that service, according to Gutierrez, supra) 
or otherwise a result of presumed exposure to Agent Orange in 
Vietnam since there no diagnosis of chloracne or other acneform 
disease consistent with chloracne to warrant presuming the skin 
condition is the result of that presumed exposure or any 
competent and credible medical nexus evidence alternatively 
directly linking a skin disorder to that presumed exposure to 
Agent Orange in Vietnam.  See Combee v. Brown, 34 F.3d 1039 (Fed 
Cir. 1994) (holding that the Veterans' Dioxin and Radiation 
Exposure Compensation Standards (Radiation Compensation) Act, 
Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-29 (1984), does not 
preclude a Veteran from establishing service connection with 
proof of actual direct causation).  In fact, the Court has 
specifically held that the provisions set forth in Combee, which, 
instead, concerned exposure to radiation, are nonetheless 
applicable in cases, as here, involving exposure to Agent Orange.  
McCartt v. West, 12 Vet. App. 164, 167 (1999).

The Court has recognized that skin disorders, by their inherent 
nature, often wax and wane so are sometimes in worse stages than 
others.  It therefore is best to try and examine the Veteran 
during an "active", rather than inactive, stage of his claimed 
disease.  See Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994).  
The RO acknowledged as much in the July 2006 SOC, indicating 
that, if the claimed rashes were only intermittent (so not always 
clinically evident), the Veteran was invited to request 
arrangement of an examination during an active stage of his 
disease.



None of the more recently submitted or obtained medical and other 
evidence, however, indicates he has recurrent rashes or a skin 
disorder of any sort due to undiagnosed illness or qualifying 
chronic disability stemming from his Persian Gulf War service.  
Neither, just for the sake of argument, is there any competent 
and credible evidence alternatively indicating he has chloracne 
or other acneform disease consistent with chloracne or a skin 
disorder of any sort due to his presumed exposure to Agent Orange 
in Vietnam.  See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. 
Cir. 2004); Jones v. Principi, 3 Vet. App. 396, 399 (1992); and 
EF v. Derwinski, 1 Vet. App. 324, 326 (1991) (indicating VA must 
consider all potential bases of entitlement to a requested 
benefit).

In Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 
1332 (1997), it was held that VA compensation only may be awarded 
to an applicant who has disability on the date of application, 
not for past disability.  It was more recently clarified in 
McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), that this 
requirement of current disability is satisfied when the claimant 
has the disability at the time the claim for VA disability 
compensation is filed or during the pendency of the claim and 
that service connection may be granted even though the disability 
resolves prior to VA's adjudication of the claim.

Here, though, there simply is no basis to grant service 
connection for recurring rashes under the specifically alleged 
presumptive theory of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 
because the record contains no objective evidence of recurring 
rashes due to undiagnosed illness or other qualifying chronic 
disability.  The skin disorders that have been observed have been 
attributed to known, rather than unknown, clinical diagnoses.  
And even more fundamental than this is the requirement that the 
Veteran first establish he has chronic skin disability.  
Only then does the question become relevant of whether his 
chronic skin disability has any relationship to his many years of 
military service.  To this end, he is again invited to identify 
and/or submit additional medical or other evidence meeting these 
requirements for service connection.



In the meantime, however, for the reasons and bases discussed, 
the Board finds that the preponderance of the evidence is against 
the Veteran's claim of entitlement to service connection for a 
skin disorder, inclusive of rashes.  And as the preponderance of 
the evidence is against his claim, the doctrine of reasonable 
doubt is not for application.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert, 1 Vet. App. 53-56.  Accordingly, the 
appeal of this claim is denied.

Muscle and Joint Pain

Service connection is already in effect for, among other 
conditions, a right knee disability manifested by arthritis (and 
associated arthritic pain) and instability.  And the Veteran 
already his being compensated separately for the arthritis in 
this knee, apart from the instability.  See VAOPGCPREC 23-97; 62 
Fed. Reg. 63,604 (July 1, 1997; revised July 24, 1997); 
VAOPGCPREC 9-98 (August 14, 1998).

Other records show current diagnoses, as well, of recurrent gout 
of his lower extremities and edema.

The Veteran's muscle and joint pain has been partly attributed to 
his right knee arthritis and lower extremity gout and edema, so 
to an already service-connected disability or to disability that 
has not been determined to be related to his military service.  
Indeed, service connection for gout has been denied.  
See May 2009 rating action.  And the findings noted in that 
decision are not at issue in this appeal because he did not 
appeal that decision denying this claim.  38 C.F.R. § 20.200.

But that said, in the file nonetheless for consideration is a 
March 2006 supporting statement from G.M., M.D., a physician with 
the Western Regional Medical Command of the Department of the 
Army.  And based on his research of the relevant subject matter, 
which he cited, the Veteran's joint and muscle pain is of the 
type contemplated by 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 as 
indicative of chronic multi-symptom illness (CMI).



In Elkins v. Brown, 5 Vet. App. 474, 478 (1993), the Court 
rejected a medical opinion as "immaterial" where there was no 
indication that the physician had reviewed the claimant's service 
treatment records or any other relevant documents which would 
have enabled him to form an opinion on service connection on an 
independent basis.  See also Swann v. Brown, 5 Vet. App. 177, 180 
(1993) (without a review of the claims file, an opinion as to 
etiology of an underlying disorder can be no better than the 
facts alleged by the Veteran); Reonal v. Brown, 5 Vet. App. 458, 
461 (1993) (the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant).

But in a more recent decision, Kowalski v. Nicholson, 19 Vet. 
App. 171 (2005), the Court indicated the Board may not disregard 
a favorable medical opinion solely on the rationale it was based 
on a history given by the Veteran.  Rather, as the Court further 
explained in Coburn v. Nicholson, 19 Vet. App. 427 (2006), 
reliance on a Veteran's statements renders a medical report not 
credible only if the Board rejects the statements of the Veteran 
as lacking credibility.

In another even more precedent decision, Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2009), the Court discusses, in great 
detail, how to assess the probative weight of medical opinions 
and the value of reviewing the claims folder.  The Court holds 
that claims file review, as it pertains to obtaining an overview 
of the claimant's medical history, is not a requirement for 
private medical opinions.  The Court added, "[i]t is the 
factually accurate, fully articulated, sound reasoning for the 
conclusion, not the mere fact that the claims file was reviewed, 
that contributes probative value to a medical opinion."

In the Neives-Rodriguez decision, the Court vacated the Board's 
decision because the Board had dismissed one of the two favorable 
private medical opinions solely on the basis that the physician 
had not reviewed the claims folder, without an explanation of why 
that failure compromised the value of the medical opinion.  


By contrast, the Court held that, in rejecting the other private 
medical opinion, the Board had offered adequate reasons and bases 
for doing so (the doctor had overlooked pertinent reports 
regarding the Veteran's medical history), and thus, the Board's 
rejection was not based solely on the failure to completely 
review the claims file.

In this particular case at hand, the mere fact that there is no 
objective indication of joint or muscle pain during the Veteran's 
many years of service is not dispositive of whether service 
connection is warranted.  See Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability, including during 
service, even where not corroborated by contemporaneous medical 
evidence such as service treatment records).  See also Dalton v. 
Nicholson, 21 Vet. App. 23 (2007) (holding that a VA compensation 
examination was inadequate where the examiner did not comment on 
the Veteran's report of in-service injury and, instead, relied on 
the absence of evidence in the Veteran's service treatment 
records to provide a negative opinion).  This is especially true 
since his claim is for undiagnosed illness or chronic qualifying 
disability of the type contemplated by 38 U.S.C.A. § 1117 and 
38 C.F.R. § 3.317.

Because multiple factors have been identified as potential causes 
of the Veteran's joint and muscle pain, with none more 
predominant than another, it is just as likely as not to be a 
manifestation of an undiagnosed illness or chronic qualifying 
disability of the type contemplated by 38 U.S.C.A. § 1117 and 
38 C.F.R. § 3.317.  Dr. G.M.'s statement places the evidence for 
and against the claim at least in relative equipoise concerning 
this determinative issue.  And in this circumstance the Veteran 
is given the benefit of the doubt and his claim granted since an 
absolutely accurate determination of etiology is not a condition 
precedent to granting service connection, nor is definite 
etiology or obvious etiology.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).




ORDER

The claim for service connection for fatigue is denied.

The claim for service connection for rashes also is denied.

However, the claims for service connection for muscle and joint 
pain are granted.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


